Citation Nr: 0122870	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a compensable rating for service-connected 
spermatocele. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




REMAND

The veteran served on active duty from October 1989 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a compensable disability 
rating for service-connected spermatocele.  The claims file 
was transferred to the New York, New York RO in September 
2000.  The veteran submitted a notice of disagreement in 
October 2000.  The RO issued a statement of the case in March 
2001 and received a substantive appeal in May 2001.  

It has been over two years since the most recent compensation 
and pension examination and the veteran has complained of 
increased severity of symptoms in the meantime.  Thus, the 
veteran's service-connected spermatocele should be re-
evaluated by VA.  

According to a July 1999 VA compensation and pension 
examination report, the examiner was concerned that the 
spermatocele had grown larger.  The examiner recommended that 
the veteran undergo an ultrasound evaluation.  The veteran 
subsequently reported that an ultrasound was scheduled for 
July 19, 1999, and that he had received an examination notice 
on that very day, which was insufficient notice for him to 
report.  In December 1999, he reported that his busy work 
season was over and that an ultrasound should be scheduled.  
The claims file does not reflect that an ultrasound 
evaluation was scheduled for the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that VA's failure to 
conduct further evaluations and studies as recommended by 
VA's own physician constitutes a breach of its statutory duty 
to assist the veteran as provided for by the provisions of 38 
U.S.C.A. § 5107(a) (West 1991).  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  See also Green v. Derwinski, 1 Vet. App. 
121 (1991).  This is especially relevant to this case because 
further evaluation might indicate that long-term therapy, 
hospitalization, and/or intermittent intensive management is 
necessary, or that the spermatocele is tender or painful on 
objective demonstration, or limits function, any of which 
could warrant a compensable evaluation. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain any pertinent 
treatment reports not currently associated 
with the claims file.  If no reports are 
forthcoming, that fact should be clearly 
noted.

2.  Following the above development, a VA 
genitourinary examination should be 
arranged.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should determine the current 
severity of the veteran's spermatocele.  
An ultrasound examination (and any 
additional evaluation found necessary) 
should be performed, unless the examiner 
determines that such examination is not 
indicated and gives the reasons therefor.  
The examiners should report all clinical 
findings, and discuss whether measures 
such as long-term drug therapy, 
hospitalization, or intensive management 
on a continuous or intermittent basis are 
required; and whether the spermatocele is 
tender or painful on objective 
demonstration or results in limitation of 
function.  A discussion of the facts and 
the medical principles involved will be of 
considerable assistance to the Board.

3.  After the development requested above 
has been completed to the extent 
possible, including any additional 
processing required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West Supp. 
2001), the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


